Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael A. Loiseau appeals the district court’s order adopting the reasoning set forth in the magistrate judge’s report and recommendation and dismissing Loiseau’s civil rights action for failure to state a claim. On appeal, we confíne our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Loiseau’s informal brief does not challenge the basis for the district court’s disposition, Loiseau has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.